          Case 4:19-cv-00898-JM Document 10 Filed 07/07/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

MARVIN L. POINTER                                                             PLAINTIFF

V.                                 4:19CV00898 JM

UNITED STATES POSTAL SERVICE                                              DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice.

       IT IS SO ADJUDGED this 7th day of July, 2020.



                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
